ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant seeks to raise, by reference to an agreement which appears in the transcript, the question of the absence of the judge during the selection of the jury, which we condemned in Pennell v. State, 164 Tex.Cr.R. 401, 299 S.W.2d 699. Such question is not presented by bill of exception, nor does the record affirmatively reflect that the judge in fact did absent himself from the courtroom during a part of the proceedings, hence the question is not presented for review.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.